Quinn, Chief Judge
(dissenting):
I dissent.
I agree with Judge Latimer that the law officer erred in admitting the statement of Hyun Tong Ram, but I disagree as to the effect of the error. In my opinion, the error resulted in substantial prejudice to the rights of the accused.
The accused did not testify at the trial, and, therefore, his character was not in issue. However, by admitting the statement in evidence, the prosecution was, in essence, permitted to make a substantial attack on the accused’s character. Moreover, the statement disclosed the possible commission of a serious offense with which the accused was not charged. See: United States v. Bailey, 12 CMR 564. In my opinion, the law officer’s instructions did not effectively eliminate the harmful influence of this improperly admitted matter. Accordingly, I would reverse the findings of guilty and order a new trial.